Citation Nr: 0205922	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.

(The underlying claim of service connection for a left knee 
disorder and the claim of service connection for left leg 
disability other than the knee will be the subjects of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 31, 1953, to 
August 8, 1956.  

This matter comes before the Board on appeal from a February 
1997 rating action by which the RO denied the veteran's 
request to reopen a claim of service connection for a left 
knee disorder.  The RO also addressed a claim of service 
connection for a left leg disorder.

Given the grant of the application to reopen, the Board is 
undertaking additional development of the evidence pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
requested development is completed, the Board will provide 
notice of the evidentiary development to the claimant as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002 (to be codified at 38 C.F.R. § 20.903).  After 
giving the required notice and reviewing any responses by the 
claimant, the Board will prepare a separate decision 
addressing the claims of service connection.  


FINDINGS OF FACT

1.  By a December 1956 rating decision, the RO denied a claim 
of service connection for a left knee disorder.  

2.  Evidence received since the December 1956 denial is new 
and material, and so significant that it must be considered 
to fairly decide the merits of the veteran's claim for 
service connection of a left knee disorder.  



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a left knee disorder 
has been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted 
because his left knee was injured during service and is now 
painful.  

The RO initially denied the veteran's service connection 
claim in a December 1956 decision.  The veteran was notified 
of that decision and of his appellate rights.  An appeal of 
the decision was not received.  Consequently, the Board can 
now consider the merits of the present claim for service 
connection for knee disability only if "new and material 
evidence" has been submitted since the time of the prior 
final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The basis of the RO's December 1956 decision was that the 
latest examination of the veteran did not show a left knee 
disorder.  The evidence before the Board consisted of the 
veteran's service medical records, including one treatment 
record noting a left knee sprain of the internal meniscus, a 
normal entrance examination, a normal separation examination, 
and a report of a November 1956 VA examination.  That VA 
examination reflected a normal left knee.

Following the December 1956 rating decision, evidence was 
added to the claims file, including private medical records, 
VA examination reports, Social Security Administration 
records, a health statement, and the veteran's statement.  
While very little of this additional evidence pertained to 
the left leg or knee disorder, a September 1997 VA 
examination report reflected the veteran's complaint of 
soreness of joints, especially the knee.  Upon examination, 
the range of motion in the left knee was between 1 and 118 
degrees, and in the right knee was between 0 and 125 degrees.  
The report indicated that the left knee is stable with 
muscular measurements of 38 centimeters of the right 
gastrocnemius and 37.75 centimeters of the left.  Both 
quadriceps were measured at 54 centimeters.  The examiner 
diagnosed minimal degenerative disease of the knee, supported 
by loss of range of motion, but not substantiated by x-ray.  
A VA x-ray report dated in August 1997 reflects a negative x-
ray examination of the left knee. 

In his April 1997 Notice of Disagreement, the veteran stated 
that the injury continued to bother him.  He related that he 
had been out many days.  He worked many days with pain.  The 
injury continued to bother him until the 1970's when his job 
involved mostly sitting.  

The Board finds that the evidence associated with the file 
since the December 1956 rating decision is "new" in the 
sense that it tends to demonstrate a fact that was not shown 
when the RO decided the case in 1956, namely the presence of 
left knee impairment.  38 C.F.R. § 3.156(a).  The Board also 
finds that the evidence is "material" in that it bears 
directly and substantially on a specific matter under 
consideration, namely the existence of a present disability.  
Id.  The newly received evidence reflects that the veteran 
presently has symptoms of a disorder of the left knee, which 
have been diagnosed as mild degenerative joint disease, 
supported by loss of range of motion.  Although the diagnosis 
is debatable given the absence of x-ray findings of 
arthritis, it is nevertheless evidence of a current 
disability that was not proved in 1956.  Thus, the claim must 
be reopened.

In reaching these conclusions, the Board considered the duty 
to assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty to 
assist provisions to be triggered, the changes imposed 
additional notice and duty to assist obligations on VA.  
While the provisions eliminating the well-grounded threshold 
are retroactive, the United States Court of Appeals for the 
Federal Circuit recently held that the remaining provisions 
do not apply retroactively to Board decisions entered prior 
to the effective date of the Act.  Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. April 24, 2002); Bernklau v. Principi, 
2002 U.S. App. LEXIS 9516 (Fed. Cir. May 20, 2002).  VA 
regulations implementing the statutory provision, appear to 
remain applicable to all claims pending prior to the 
statutory effective date.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nevertheless, as the Board has determined that new and 
material evidence has been submitted, further action under 
the Veterans Claims Assistance Act of 2000 (as discussed 
above) will be accomplished as part of the development of the 
underlying claim of service connection.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is reopened.  To this extent only, the benefit 
sought on appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

